448 F.2d 788
UNITED STATES of Americav.Arthur NUNNALLY, Appellant.
No. 17671.
United States Court of Appeals,Third Circuit.
Argued Oct. 5, 1970.Reargued May 11, 1971.Decided Sept. 30, 1971.

Frank Askin, Newark, N. J., for appellant.
Theodore Margolis, Garrett E. Brown, Jr., Asst. U. S. Attys., Newark, N. J., for appellee.
Before HASTIE, Chief Judge, and STALEY and GIBBONS, Circuit Judges.
Reargued Before HASTIE, Chief Judge and STALEY, SEITZ, VAN DUSEN, ALDISERT, ADAMS, GIBBONS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal by a Selective Service registrant from a criminal conviction predicated upon his refusal to obey an order for induction into the armed forces.  For different reasons, the several judges of this court have voted to reverse this conviction and order the discharge of the accused.


2
The judgment will be reversed.


3
STALEY, Circuit Judge, dissents and would affirm the judgment of the district court.